PNC Bank, National Association

2215 Oak Park Ave, LLC; Perez Health
lncorporated; Maria Perez; Ricardo Perez

lN THE UNITED STATES DlSTRlCT COURT
NORTHERN DlSTRlCT OF lLLlNOlS - EASTERN DlVlSION

Plaintiff,

vs. No. 18 cv 2995
Honorable ludge lorge l... Alonso

Defendants.

 

 

NOW COMES Plaintiff, PNC Bank, National Association, by its attorneys, Plunl<ett

Cooney, P.C., and in support of its Motion for ]udgment of Foreclosure and Sale against

Defendants 2215 Oak Park Ave, LLC, Perez Health lncorporated, and Maria Perez ["Defendants")

states as follows:

1.

2.

Plaintifft`lled its Complaint on April 27, 2018.

Defendant 2215 Oak Parl< Ave, LLC, was duly served by corporate service on May
14, 2018, as set forth on the Certiflcate of Service. Exhibj_tA.

Defendant Perez l-lealth Incorporated, was duly served by corporate service on
May 14, 2018, as set forth on the Certiiicate of Service. Exhibit A.

Defendant Maria Perez, was duly served by personal service on May 3, 2018, as
set forth on the Certificate of Service. Eghibit A.

Twenty-One days passed since the Defendants were served, and they have failed

to answer, plead, or otherwise defend the allegations of Plaintifi’s Complaint.

10.

On ]une 19, 2018, this Court entered an Order of Default against defendants
which Plaintiff mailed to defendants. A copy of the order is attached hereto as
Exhib_M.

Plaintiff’s claim of damages is for a sum that is made certain by computation and
is more specifically set forth in its supporting affidavit attached hereto as
Defendants appeared pro se on ]anuary 23, 2019 and were instructed to retain
counsel by February 6, 2019. Defendants failed to retain counsel, failed to file a
motion to vacate and failed to appear at the next status hearing. Doc. 26, 31.
Plaintiff hereby withdraws its prior motion for judgment (doc. 18).
Defendants' efforts to sell the real estate via a short sale have stalled and

Plaintiff hereby seeks to proceed with its foreclosure.

WHEREFORE, the Plaintiff, PNC Bank, National Association, respectfully requests that

this Court enter a ]udgment of Foreclosure and Sale against 2215 Oak Park Ave, LLC, Perez
Health lncorporated, and Maria Perez, for that amount set forth and made certain in it‘s the

affidavit attached hereto as Exhibit C, and grant such further relief to which Plaintiff is entitled.

Respectfully submitted,
PNC Bank, National Association

BY: s t w icksen
One ofits Attorneys

Matthew L. Hendricksen (ARDC#6296720)
Plunkett Cooney, P.C.

221 N. LaSalle Street, Suite 1550

Chicago, illinois 60601

(312] 670-6900; mhendricksen@plunkettcogney.ggm

Open.26646.81327.21779378~1

2

